Citation Nr: 1447759	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-17 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to dependents' educational assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to May 1946.  He died in August 2005 and the appellant is his daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the appellant's claim for DEA benefits under Chapter 35, Title 38, United States Code.  The RO in Indianapolis, Indiana, currently holds jurisdiction over the claim.

In her April 2011 substantive appeal (VA Form 9), the appellant requested a Board hearing.  Thereafter, in an August 2011 letter, she was informed that her requested hearing had been scheduled for September 2011.  She was also sent a letter reminding her of her scheduled hearing early in September 2011.  However, according to the Veterans Appeals Control and Locator System, she failed to report for such scheduled hearing.  She has neither furnished an explanation for her failure to report nor requested a postponement or another hearing.  Thus, her request for a hearing before the Board is deemed withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2014).

In addition to an educational file and the Veteran's paper claims folder, the record includes documents stored electronically in Virtual VA and the Veterans Benefits Management System (VBMS).  There are no documents pertinent to this claim located in these electronic records.


FINDING OF FACT

The Veteran did not have a service-connected disability rated as total and permanent during his lifetime, he was not evaluated as 100 percent disabled due to service-connected disability at the time of his death, and service connection has not been awarded for the cause of his death.


CONCLUSION OF LAW

The appellant is not eligible for DEA benefits under Chapter 35, Title 38, United States Code.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3040, 21.3041 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)).  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  However, the provisions of the VCAA have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).

II.  Analysis

The appellant asserts her eligibility for DEA benefits on the basis that the Veteran had been awarded the Purple Heart for his military service, and that he had been totally disabled since his service discharge.  She describes the Veteran's service-connected disability as being due to a burn injury over his entire body.

In pertinent part, Chapter 35, Title 38, United States Code, provides for educational assistance for the child of a person who, as a result of qualifying service, died of a service-connected disability or has a total and disability permanent in nature resulting from a service-connected disability, or who dies while a disability so evaluated was in existence.  38 U.S.C.A. § 3500(a)(1)(A).  The purpose of the Chapter 35 program is to provide assistance "to children whose education would otherwise be impeded or interrupted by reason of the disability or death of a parent" caused by a service-connected disease or injury.  Id.  See Erspamer v. Brown, 9 Vet. App. 507 (1996).  

A review of the Veteran's claims folder reflects that he had been rated as 100 percent disabled due to service-connected tuberculosis beginning on June 27, 1946.  His tuberculosis was declared arrested in July 1950.  An August 1950 rating decision discontinued the 100 percent disability rating effective July 24, 1952, and provided prospective ratings of 50 percent from July 25, 1952 to July 24, 1956, 30 percent from July 25, 1956 to July 24, 1961, and noncompensable effective July 25, 1961.  Thereafter, during his lifetime, the Veteran did not receive any further VA compensation for tuberculosis, and was not service-connected for any other disease or disability.  The Veteran died in August 2005.  His death certificate identified the sole cause of his death as liver cancer.

Here, the Veteran's VA records clearly document that he did not have a service-connected disability rated as total and permanent during his lifetime, and he was not evaluated as 100 percent disabled due to service-connected disability at the time of his death.  Additionally, service connection for the cause of the Veteran's death due to liver cancer has not been awarded and there is no such claim pending.  Thus, the appellant is not eligible for DEA benefits based upon the Veteran's service-connected disability status.

The Board further notes that Congress has enacted certain limitations on the provision of benefits under this chapter.  See 38 U.S.C.A § 3512; Ozer v. Principi, 14 Vet. App. 257 (2001).  Ordinarily, a child's period of eligibility for educational assistance under Chapter 35 extends for 8 years, from the child's 18th to 26th birthdays.  See 38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a).  However, where the effective date of a permanent and total disability rating giving rise to Chapter 35 eligibility occurs between the child's 18th and 26th birthdays, an extension of the eligibility period may be granted for a period of 38 C.F.R. §  21.3041(a)(2).  Under applicable law, no person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of the Veteran's being permanently and totally disabled by service-connected disability.  38 C.F.R. § 21.3040(c).

Here, the appellant was born in July 1960.  Thus, based upon her age alone, she would be ineligible for DEA benefits as a matter of law as there was no pending claim for VA benefits at the time of the Veteran's death.

The Board has considered the appellant's argument that the Veteran was adjudicated permanently and totally disabled since his discharge to service.  However, there is no reasonable dispute of fact that the Veteran had been rated as noncompensably disabled due to tuberculosis since 1961 and was not service-connected for any other disability.  She asserts that one of her sisters had been deemed eligible for DEA benefits by VA.  She also asserts that a VA representative indicated that she may be eligible for DEA benefits.  The Board notes, however, the pertinent legal authority governing entitlement to DEA benefits is clear and specific. The Board is bound by the law as written.  As, on these facts, there is no legal theory that would permit an award of DEA benefits, the appellant's claim must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to DEA benefits under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


